Case 1:18-cv-06642-SJ-RML Document 5 Filed 02/12/19 Page 1 of 1 PageID #: 25



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

AKIVA MILLER, on behalf of himself and
all others similarly situated,

                     Plaintiff,
                                              Civil Action Number: 1:18-cv-06642

              -against-                          NOTICE OF VOLUNTARY
                                                  DISMISSAL OF CLAIMS
VANTAGE SOURCING, LLC and MRS
BPO, LLC,

                     Defendants.


       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(1), Plaintiff AKIVA MILLER gives notice

that he does hereby voluntarily dismiss his claims in the above-numbered and captioned

action with prejudice.

Dated: February 12, 2019
                                       Respectfully submitted,


                                       By:/s/ Jaclene Troisi
                                       Jaclene Troisi, Esq. (JT-7560)
                                       Varacalli & Hamra, LLP
                                       32 Broadway, Suite 1818
                                       New York, New York 10004
                                       Phone: (646) 590-0571
                                       Attorneys for Plaintiff
